Title: To George Washington from John Lamb, 13 February 1782
From: Lamb, John,Stevens, Ebenezer
To: Washington, George


                  
                     Sir,
                     Burlington 13 Febry 1782
                  
                  We have been informed, that it is in Contemplation to advance the officers of the Army, two Months Pay, to be received in Notes from the Financier, payable the first of August next—supposing the Information to be good, we take the Liberty of addressing your Excellency, upon the Subject, and do beg the favor of you to lay our sentiments before the Financier.
                  We conceive that the full Confidence of the Men under our Command, is not only necessary to preserve good Order and harmony in our Regiment, but that the service, which we have so much at heart, must be injured whenever that Confidence is withdrawn—that the sure way to preserve it, is to share with our Men, the Rewards and Benefits, as well as the Toils, Difficulties, and dangers of service—That this happy and equal communion of services and Rewards, forms in the Minds of Soldiers, and most when in difficult services, a pleasing Coalition of Affections upon which that service materially depends.
                  We think also, that the present measure, if adopted, will produce in the Minds of our Men, Jealousy and discontent; or at least will be opening a wound, already too much imitated, without administering a Cure.
                  From these Considerations, and from a sincere desire not to receive a single exclusive Benefit which shall not be received in a due propo rtion by those under our, Command, we pray that the benefit now intended the officers, may be extended to the Soldiers also—Or if from a peculiar situation of our Finances this may not be in the power of the Financier to grant we beg that the partial Payment may be made to the Soldiers, in preference to ourselves.
                  Though we have already felt too sensibly the Painfulness of our situation—The want of money, and with many, of Credit,  made which, may generally be comprised the want of every thing else.  Tho’ our prospects are far from flattering us with a Change in our Circumstances, Yet, such is our desire to cultivate the Affection and Confidence of our Men—to preserve Harmony and order in our Regiment, that I beg, that if our Requests cannot be granted that our Renumeration of the partial Payment intended, may be accepted, and that no Payments may be made to the Regt unless extended to the soldiers, as well as the officers.
                  We beg leave to assure your Excellency, we wish not to embarrass the Affairs of Government asking for more than can be conveniently provided but we are induced to make this address from the purest motives, as Love of the service and a desire to promote it—Signed at the unanimous Request in behalf of the officers present, of the 2d Regt of Artillary.
                  
                     John Lamb, Colonel
                     
                     2nd Regt Artillery
                     
                     E. Stevens, Lt Col. 2d Regt
                  
               